Case 2:21-cv-00090-JDL Document 12 Filed 08/05/21 Page 1 of 11          PageID #: 106




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE


PRIVATE CAPITAL FUND LLC,               )
                                        )
      Plaintiff,                        )
                                        )
                    v.                  ) 2:21-cv-00090-JDL
                                        )
KATHRYN M. BEGG,                        )
                                        )
      Defendant.                        )

     ORDER ON DEFENDANT’S MOTION TO REFER CASE TO MAINE
              FORECLOSURE DIVERSION PROGRAM

      Defendant Kathryn M. Begg, who is not represented by counsel, has filed a

motion to refer this foreclosure case to the Maine Judiciary’s Foreclosure Diversion

Program (ECF No. 10). The Plaintiff, Private Capital Fund LLC, opposes Begg’s

motion on the ground that referral to the Foreclosure Diversion Program is not

required in a foreclosure case brought in federal court. For the reasons that follow, I

grant Begg’s motion and order the case referred.

                                I. BACKGROUND

1.    Procedural History

      Private Capital asserts that it is the current holder of a promissory note

executed by Begg and secured by a mortgage on real property in Auburn, which Begg

owns. On March 31, 2021, Private Capital filed its one-count Complaint, alleging

that Begg is in default on the note and seeking a judgment of foreclosure and sale

under 14 M.R.S.A. § 6322 (West 2021) (ECF No. 1). In response, Begg filed an Answer

along with a motion captioned, “Request for Referral to Foreclosure Diversion
Case 2:21-cv-00090-JDL Document 12 Filed 08/05/21 Page 2 of 11          PageID #: 107




Program.” ECF No. 10. In the motion, she requests that the Court “allow [her]

participation in the Maine Foreclosure Diversion Mediation Program.” ECF No. 10-

1 at 2. Private Capital opposes Begg’s motion for referral.

2.    Foreclosure Diversion Program

      The Foreclosure Diversion Program derives from legislation passed in 2009, in

the midst of a nationwide foreclosure crisis that did not spare Maine. See HSBC Bank

USA, N.A. v. Lombardo, No. 2:19-cv-00291-NT, 2020 WL 6136213, at *1 (D. Me. Oct.

19, 2020) (chronicling the Program’s history).     Among other reforms, the Maine

Legislature directed the Supreme Judicial Court to “adopt rules to establish a

foreclosure mediation program to provide mediation in actions for foreclosure of

mortgages on owner-occupied residential property with no more than 4 units that is

the primary residence of the owner-occupant.” 14 M.R.S.A. § 6321-A(3) (West 2021).

Accordingly, the Supreme Judicial Court promulgated Maine Rule of Civil Procedure

93 (“Maine Rule 93”). See Lombardo, 2020 WL 6136213, at *1. Together, section

6321-A and Maine Rule 93 constitute the Foreclosure Diversion Program.

      Section 6321-A(6) requires a court to refer the parties to the Foreclosure

Diversion Program in any applicable foreclosure action when a defendant “requests

mediation.” The statute provides a number of strict guidelines for mediation through

the Foreclosure Diversion Program, including that mediators must be knowledgeable

in real estate and mortgage law, mortgage assistance programs, loss mitigation, and

mortgage servicing regulations. See 14 M.R.S.A. § 6321-A(7)(A). Parties are required

to mediate in good faith, see id. § 6321-A(12), and if mediation is not successful, the



                                          2
Case 2:21-cv-00090-JDL Document 12 Filed 08/05/21 Page 3 of 11         PageID #: 108




litigation progresses on the court’s regular docket, see Me. R. Civ. P. 93(c)(1), (5);

Lombardo, 2020 WL 6136213, at *2.

                                 II. DISCUSSION

       In her motion, Begg writes, “I believe I should be given the chance to save my

home through [the Foreclosure Diversion Program] which I would normally [have]

under Maine law had the case been filed in that venue.” ECF No. 10-1 at 2. I take

Begg to be asserting that participation in the Foreclosure Diversion Program is a

substantive component of Maine foreclosure law, which I am required to apply under

the Rules of Decision Act, 28 U.S.C.A. § 1652 (West 2021), and the Supreme Court’s

decision in Erie R.R. Co. v. Tompkins, 304 U.S. 64 (1938). In support of her request,

Begg cites to a recent decision by U.S. District Judge Nancy Torresen addressing

precisely the issue presented in this case. See Lombardo, 2020 WL 6136213. Like

this matter, Lombardo was a foreclosure case brought in federal court on the basis of

diversity jurisdiction. The defendant filed a motion requesting that the case be

referred to the Foreclosure Diversion Program, arguing “that mandatory mediation

in residential foreclosure cases is a substantive part of Maine law,” and therefore is

required in federal court under Erie. Id. at *3. The court agreed, and ordered the

parties to apply for participation in the Foreclosure Diversion Program. See id. at

*11.

       Private Capital’s response to Begg’s motion is short—about one page of text.

In it, Private Capital argues that referral to the Foreclosure Diversion Program would

be inappropriate for four reasons, which I will address in turn. As I will explain,



                                          3
Case 2:21-cv-00090-JDL Document 12 Filed 08/05/21 Page 4 of 11                           PageID #: 109




many of Private Capital’s arguments are the same as or similar to those made by the

plaintiff and rejected in Lombardo. 1

1.        Residential Mortgage Loan Trust v. Lloyd

          First, Private Capital cites to a 2016 decision in which District Judge D. Brock

Hornby declined to dismiss or stay a federal foreclosure action due to the Program’s

existence in state court. See Residential Mortg. Loan Tr. 2013-TT2 v. Lloyd, 183 F.

Supp. 3d 189, 190 (D. Me. 2016). Private Capital cites the decision for the proposition

that participation in the Foreclosure Diversion Program “is not required in a

foreclosure brought in federal court.”                ECF No. 11 at 1.           This is, however, a

mischaracterization of the ruling in Lloyd.

          In Lloyd, the defendant sought dismissal of the federal foreclosure action under

the abstention doctrine of Burford v. Sun Oil Company, 319 U.S. 315 (1943). 2 Judge

Hornby declined to dismiss under Burford, stating that the Foreclosure Diversion

Program is not a “state administrative scheme” that the federal court’s exercise of

jurisdiction would interfere with. Lloyd, 183 F. Supp. 3d at 194.




 1 Private Capital’s response does not mention Lombardo, although I note that its counsel here also

represented the plaintiff in that case.

 2   The Supreme Court has stated the Burford doctrine as follows:

          Where timely and adequate state-court review is available, a federal court sitting in
          equity must decline to interfere with the proceedings or orders of state administrative
          agencies: (1) when there are “difficult questions of state law bearing on policy problems
          of substantial public import whose importance transcends the result in the case then
          at bar”; or (2) where the “exercise of federal review of the question in a case and in
          similar cases would be disruptive of state efforts to establish a coherent policy with
          respect to a matter of substantial public concern.”

New Orleans Pub. Serv., Inc. v. Council of New Orleans, 491 U.S. 350, 361 (1989) (quoting Colo. River
Water Cons. Dist. v. United States, 424 U.S. 800, 814 (1976)).

                                                     4
Case 2:21-cv-00090-JDL Document 12 Filed 08/05/21 Page 5 of 11           PageID #: 110




      The defendant in Lloyd had not sought referral to the Foreclosure Diversion

Program but, rather, outright dismissal of the federal proceeding on the ground that

Maine had “created a pretrial mediation process . . . with procedures impossible to

replicate in the federal system.” 183 F. Supp. 3d at 190. But just like the defendant

in Lombardo—where the court also rejected the plaintiff’s reliance on Lloyd—Begg

does not seek dismissal of this federal case. Instead, she seeks to enforce her right to

mediation through the Foreclosure Diversion Program while the case remains on this

Court’s docket. Referring this case to the Foreclosure Diversion Program, therefore,

is not in conflict with the analysis or outcome in Lloyd; the decision in Lloyd

concerned the court’s jurisdiction, and it simply did not address the Erie question

raised here.

      Contrary to Private Capital’s argument, the Lloyd decision does not control the

outcome in this case.

2.    Whether the Program Is Substantive for Erie Purposes

      Second, Private Capital argues that the Foreclosure Diversion Program is

procedural, not substantive, for Erie purposes, writing that “the state program is

authorized under the Maine Rules of Civil Procedure and therefore should not be

imposed in this federal proceeding.” ECF No. 11 at 2.

      Under the Erie doctrine, federal courts sitting in diversity must apply state

substantive law and federal procedural law. See Godin v. Schencks, 629 F.3d 79, 85

(1st Cir. 2010). Although the Foreclosure Diversion Program—which comprises a

statute (section 6321-A) and a state rule of court procedure (Maine Rule 93)—may be

procedural in a literal sense, “[r]ules which lawyers call procedural do not always

                                           5
Case 2:21-cv-00090-JDL Document 12 Filed 08/05/21 Page 6 of 11            PageID #: 111




exhaust their effect by regulating procedure.” Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 555 (1949). Instead, to determine whether a state law is substantive

or procedural for Erie purposes, the court must “apply an outcome-determination

test” and ask whether disregarding the state law would “significantly affect the result

of” the litigation. Suero-Algarín v. CMT Hosp. Hima San Pablo Caguas, 957 F.3d 30,

39 (1st Cir. 2020) (internal quotation marks omitted). This outcome-determination

analysis, however, must be “guided by ‘the twin aims of the Erie rule: discouragement

of forum-shopping and avoidance of inequitable administration of the laws.’” Id.

(quoting Gasperini v. Ctr. for Humanities, Inc., 518 U.S. 415, 428 (1996)).

      As explained in Lombardo, the enactment of the Foreclosure Diversion

Program during the foreclosure crisis “marked a substantive change in Maine law.”

2020 WL 6136213, at *5. The Program was explicitly designed with the policy goal

of reducing avoidable foreclosures by educating homeowners and encouraging

communication between lenders and debtors. See id. at *1-2. And the reduction in

the percentage of foreclosure complaints resulting in a foreclosure judgment since the

Program went into effect suggests that it has accomplished that substantive aim. See

id. at *2. Moreover, disregarding the Foreclosure Diversion Program in cases filed in

federal court would undermine Erie’s dual aims: discouraging forum-shopping and

avoiding inequitable administration of the laws. As observed in Lombardo, the

available data shows a marked shift in the filing of foreclosure cases from state to

federal court in this District since the Program was enacted. See id. at *10. Although

“multiple variables may have caused” this trend, I agree with the Lombardo decision

that “the strong scent of forum-shopping is difficult to miss.” Id. It is similarly clear

                                           6
Case 2:21-cv-00090-JDL Document 12 Filed 08/05/21 Page 7 of 11             PageID #: 112




that allowing a plaintiff to avoid the application of a law that Maine enacted “with

the stated goal of preventing avoidable residential foreclosures,” based on “the

fortuity of the citizenship of [the] lender,” will lead to inequitable administration of

the laws. Id. at *11.

      Private Capital also argues that the Program’s inclusion in the Maine Rules of

Civil Procedure means that it must be procedural. But as courts have frequently

explained, the label that a state gives to a particular rule is “immaterial” in

determining whether it must be applied in a federal court sitting in diversity.

Guaranty Tr. Co. of N.Y. v. York, 326 U.S. 99, 109 (1945); see also Liberty Synergistics

Inc. v. Microflo Ltd., 718 F.3d 138, 152 (2d Cir. 2013) (“[The Erie] test looks not to the

labels but to the content of state rules of decision.”); Fauber v. KEM Transp. & Equip.

Co., 876 F.2d 327, 331 (3d Cir. 1989) (“The test of whether a rule of law is substantive

or procedural for Erie purposes is neither its state label nor the purpose the state

ascribes to it.”); Peals v. QuikTrip Corp., 511 F. Supp. 3d 770, 2021 WL 302547, at *6

(E.D. Tex. Jan. 6, 2021) (collecting cases).

      In sum, the Foreclosure Diversion Program—established to achieve the public

policy of minimizing the number of owner-occupied Maine residential properties

subject to a foreclosure sale—is substantive for Erie purposes and must be applied in

this diversity case.




                                               7
Case 2:21-cv-00090-JDL Document 12 Filed 08/05/21 Page 8 of 11                         PageID #: 113




3.      District of Maine Local Rule 83.11

        Next, Private Capital asserts that District of Maine Local Rule 83.11 is

sufficient to satisfy any mediation requirement under Maine law. 3 This argument,

which was also addressed in Lombardo, is aimed at another facet of the Erie analysis:

When a federal procedural rule—including a local rule—is “sufficiently broad to

control the issue before the court . . . , then the federal rule must be given effect

despite the existence of competing state law so long as the rule complies with the

Rules Enabling Act,” 28 U.S.C.A. § 2072 (West 2021). Godin, 629 F.3d at 86 (internal

citation and quotation marks omitted).

        Local Rule 83.11 governs alternative dispute resolution (ADR), and states,

“Litigants are authorized and encouraged to employ . . . any available ADR process

on which they can agree, including . . . mediation.” The rule also creates “court-

annexed ADR” by making the District’s judges “available . . . to conduct early neutral

evaluation and settlement conferences,” which are “voluntary and nonbinding, unless

the parties agree otherwise.” D. Me. Local R. 83.11(c). Lombardo explained that,

because Local Rule 83.11 “implies that judges of this District are not authorized to

mandate mediation,” the rule abrogates a district court’s “inherent authority to order

mediation.” Id. at *9. For that reason, the court concluded, Local Rule 83.11 conflicts

with Maine’s mandatory mediation requirement. Id. I agree.

        However, Local Rule 83.11’s prohibition on mandatory mediation may only be

given effect in this case if doing so complies with the Rules Enabling Act, which


 3 The plaintiff in Lombardo also argued that Federal Rule of Civil Procedure 16 conflicts with referral

to the Foreclosure Diversion Program. See 2020 WL 6136213, at *7. Private Capital does not make
this argument here, so I do not address it.
                                                  8
Case 2:21-cv-00090-JDL Document 12 Filed 08/05/21 Page 9 of 11                         PageID #: 114




prohibits federal rules from “abridg[ing], enlarg[ing] or modify[ing] any substantive

right.” 4 28 U.S.C.A. § 2072. “[W]hether a Federal Rule is valid under the Rules

Enabling Act depends not on the Federal Rule alone, but also on the nature of the

state rule it seeks to displace.” Godin, 629 F.3d at 87. “The critical question is not

‘whether the state law at issue takes the form of what is traditionally described as

substantive or procedural,’ but rather ‘whether the state law actually is a part of a

State’s framework of substantive rights or remedies.’” Id. (quoting Shady Grove

Orthopedic Assocs., P.A. v. Allstate Ins. Co., 559 U.S. 393, 419 (2010) (Stevens, J.,

concurring)).

        As I have already explained, I agree with Lombardo’s conclusion that the

Foreclosure Diversion Program, albeit procedural in name and, in part, method, is

“so intertwined with [Maine’s] substantive reforms to its foreclosure laws that it

functions to define the scope of [a] state-created right.” 2020 WL 6136213, at *10.

Mediation in residential foreclosure cases on the request of a defendant homeowner

is a part of Maine’s substantive law. Accordingly, applying Local Rule 83.11 to

preclude mandatory mediation in this case would exceed the capacity of a federal rule

under the Rules Enabling Act. 5




 4 Local rules are subject to other limits as well, see Stern v. U.S. Dist. Court for Dist. of Mass., 214

F.3d 4, 13 (1st Cir. 2000), but because I conclude that Local Rule 83.11 cannot be validly applied in
this case under the Rules Enabling Act, I do not address them.

 5 This does not mean, of course, that Local Rule 83.11 is facially invalid. In many—perhaps most—

other applications, the Rule will not “abridge, enlarge or modify” a substantive right under Maine law.
28 U.S.C.A. § 2072. This decision addresses only the Rule’s friction with Maine’s substantive
foreclosure law requiring mediation through the Foreclosure Diversion Program in certain residential
foreclosure cases. Accord Lombardo, 2020 WL 6136213, at *10.
                                                    9
Case 2:21-cv-00090-JDL Document 12 Filed 08/05/21 Page 10 of 11            PageID #: 115




4.    Prejudice

      Finally, I address Private Capital’s arguments that referral to the Foreclosure

Diversion Program would be unduly burdensome. Specifically, Private Capital writes

that the Program “has been on hold for over a year due to the [COVID-19] pandemic,”

and referral of this case “could mean the matter would be delayed indefinitely.” ECF

No. 11 at 2. Private Capital also contends that the Program is bad policy, because it

“utilizes out of date documentation such as a ‘net present value’ analysis . . . and has

incorrect or misleading assumptions which have not been updated in years.” Id. at

1.

      In keeping with the Rules of Decision Act and Erie, a federal court is bound to

apply substantive state law regardless of that law’s merits, and Private Capital does

not suggest that referral to the Foreclosure Diversion Program would abridge or even

conflict with its own federally-protected rights. If Private Capital believes that the

Program moves too slowly or uses outdated methodologies, it should direct those

objections to Maine’s lawmakers and the Program’s administrators.

                                 III. CONCLUSION

      For the foregoing reasons, Begg’s Motion for Referral to Foreclosure Diversion

Program (ECF No. 10) is GRANTED. Within fourteen days of the issuance of this

order, the parties shall make good faith efforts to complete and file the notice and any

other required documents necessary to initiate mediation under Maine Rule of Civil

Procedure 93(c)(1). Within seven days of learning whether the case has been accepted

for mediation, the parties shall file a joint status report with this Court notifying the

Court whether mediation will proceed. If the case is accepted for mediation, the

                                           10
Case 2:21-cv-00090-JDL Document 12 Filed 08/05/21 Page 11 of 11           PageID #: 116




parties shall participate in good faith and comply with all applicable requirements.

The parties shall file a joint status report with this Court every ninety days while the

mediation process remains ongoing, and they shall file a joint status report with this

Court within fourteen days of the completion of the mediation process.



      SO ORDERED.

      Dated this 5th day of August, 2021.


                                                       /s/ JON D. LEVY
                                                 CHIEF U.S. DISTRICT JUDGE




                                          11
